Citation Nr: 0722509	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-00 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than September 21, 
2004 for a grant of service connection for left leg 
radiculopathy with pain, secondary to sciatic nerve.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1988 to April 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 204 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma where service connection for left leg 
radiculopathy with pain, secondary to sciatic nerve, was 
granted, effective September 21, 2004.  The veteran had a 
hearing before the Board in July 2006 and the transcript is 
of record.

The RO received additional evidence in connection with a 
separate claim after the April 2005 Statement of the Case 
(SOC) and before the file was sent to the Board.  A 
supplemental statement of the case (SSOC) was not issued, but 
this is not necessary since the evidence submitted is not 
relevant to the current claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA, in part, requires VA to adequately identify the 
evidence necessary to substantiate the claim, the evidence 
presently of record, and the veteran's and VA's respective 
responsibilities in development of evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Here, although a January 2006 letter was sent to the veteran 
advising him of the laws and regulations specific to 
effective date issues, the letter was sent after the 


April 2005 SOC and no subsequent readjudication was done.  
The veteran is entitled to a letter adequately identifying 
the evidence necessary to substantiate his claim of 
entitlement to an effective date earlier than September 21, 
2004, for the grant of service connection for left leg 
radiculopathy with pain, secondary to sciatic nerve, followed 
by a subsequent readjudication.  See Mayfield v. Nicholson, 
444 F.3d 1328, 1333 (Fed. Cir. Apr. 5, 2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent court decisions, 
and any other applicable legal precedent 
concerning the claim for an effective date 
earlier than September 21, 2004 for the 
grant of service connection for left leg 
radiculopathy with pain, secondary to 
sciatic nerve.

2.  After the above is complete, 
readjudicate the veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


